          Case 2:18-cr-00465-SPL Document 44 Filed 10/18/18 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00465-PHX-SPL
10                  Plaintiff,                       ORDER
11   v.
12   Backpage.com LLC, et al,
13                  Defendants.
14
15           Pending before the Court is the parties’ Stipulated Motion to Amend and
16   Supplement Preliminary Order of Forfeiture. (Doc. 43)
17           Defendants Backpage.com, LLC; Website Technologies LLC; Posting Solutions
18   LLC; Amstel River Holdings LLC; Ad Tech BV; and UGC Tech Group CV (together,
19   the “Defendants”) have pled guilty to conspiring to violate the money laundering laws in
20   violation of 18 U.S.C. § 1956(h) and have agreed to the forfeiture of all property involved
21   in that offense pursuant to 18 U.S.C. § 982(a)(1). On May 16, 2018, the Court entered a
22   Preliminary Order of Forfeiture pursuant to Rule 32.2(b) of the Federal Rules of Criminal
23   Procedure directing the Defendants to forfeit certain property. (Doc. 22) The Preliminary
24   Order of Forfeiture expressly provided that the Court would retain jurisdiction to amend
25   the Order pursuant to Rule 32.2(e) as necessary to include any additional property that
26   might be subject to forfeiture in connection with the offenses for which the Defendants
27   pled guilty. Id. at 25.
28           The Defendants and the United States have now moved pursuant to Rule 32.2(e) to
       Case 2:18-cr-00465-SPL Document 44 Filed 10/18/18 Page 2 of 3



 1   amend the Preliminary Order of Forfeiture to include additional assets that were involved
 2   in the money laundering offense within the meaning of 18 U.S.C. § 982(a)(1). Based on
 3   the Stipulated Statement of Facts (Doc. 42), the Court finds that the following assets were
 4   derived from “specified unlawful activity” and transferred by the Defendants in the
 5   course of the conspiracy in amounts exceeding $10,000 in violation of 18 U.S.C. § 1957.
 6   Accordingly,
 7         IT IS ORDERED that the Preliminary Order of Forfeiture (Doc. 22) is amended
 8   to include the following assets as property involved in the money laundering conspiracy
 9   to which the Defendants have pled guilty and as property forfeited to the United States.
10         • Davis Wright Tremaine LLP ($6.25 million): Bank of America Account
11           No. 50033414
12         • Perkins Coie LLP ($2.9 million): US Bank Account No. 153555921235
13         • Rusing Lopez & Lizardi PLLC ($5.25 million): Bank of the West Account No.
14           35171363
15         • Prince Lobel Tye LLP ($100,000): Citibank Account No. 1255451369
16         • Copeland, Franco, Screws & Gill, P.A. ($100,000): Wells Fargo Bank Account
17           No. 2000608102052
18         • Wayne B. Giampietro LLC ($100,000): JP Morgan Chase Bank Account No.
19           616275397
20         • Walters Law Group ($100,000): JP Morgan Chase Bank Account No.
21           851844381
22         • Akin Gump Strauss Haeur & Feld LLP ($250,000): Citi Private Bank Account
23           No. 9250397941
24         • Thompson Coburn LLP ($100,000): US Bank Private Client Reserve Account
25           No. 1001423332
26         IT IS FURTHER ORDERED that the Preliminary Order of Forfeiture (Doc. 22)
27   is amended to make clear that the Defendants are required to forfeit all property involved
28   in the money laundering offense to which they pled guilty, that the statutory basis for the


                                                -2-
       Case 2:18-cr-00465-SPL Document 44 Filed 10/18/18 Page 3 of 3



 1   forfeiture is 18 U.S.C. § 982(a)(1), and that all of the property listed in the Preliminary
 2   Order as amended is subject to forfeiture under that statute.
 3          All other provisions of the Preliminary Order of Forfeiture, including the
 4   provisions relating to the adjudication of third party claims to the forfeited property, shall
 5   remain in effect.
 6          Dated this 18th day of October, 2018.
 7
 8
 9                                                      Honorable Steven P. Logan
                                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
